RECEIVED IN
         The-V;njrt of Aopeals   „.. ,
             Sixth District

            JUN 3 D 2015


       „Wkena, Texlftl THE COURT OF APPEALS
       tebra Autrey, Clerk
        Sixth Appellate District of Texas at Texarkana


                    MOTION NOT TO REINSTATE APPEAL



     Nos. 06-15-00004-CV, 06-15-00005-CV, and 06-15-00006-CV




TO THE HONORABLE JUDGE OF THIS COURT:



Creditor's: Billie Murphy Tremble, Sharon Tremble Donaldson, Selia
Tremble Shawkey, Wilmer Forrest Tremble, Jr. "The Tremble Family"
aka "The Estate of Wilmer Forrest Tremble, Sr." files this disclosure
statement in disagreement with Debtor, Energy Future Holdings Corp.,
Luminant Mining Company LLC and Subsidiaries.



This is in response to the June 20, 2015, MOTION TO REINSTATE
APPEAL AND TO LIFT THE STAY ON THE BANKRUPTCY by Luminant
Mining Company, LLC.


We the Tremble Family throw ourselves on the mercy of the Court of
Appeals, Sixth Appellate District of Texas. We ask that the original
decision the Stay be upheld by the Court of Appeals.